Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 03/05/2021 but claims the benefit of U.S. provisional application number 63/020341 filed on 05/05/2020.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/08/2021 and 05/05/21 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
4.       Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 17/308108.  Pursuant  to 37 CFR 1.78(e) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moffa (US 2017/0092113 A1) (hereinafter Moffa) in view of Cree (US 2015/0348399 A1) (hereinafter Cree).

               Regarding claim 1, Moffa discloses a fire alarm system (Fig. 1A), comprising: 
a system control panel fixedly positioned within a building for controlling a plurality of fire alarm system devices connected to the panel and positioned within the building (Fig. 1A, para 45-46, fire alarm system 100 is located within building 50, fire alarm system 100 includes a fire control panel 102 and fire detection and fire annunciation devices 109-1 to 109-n); 
a mobile device wirelessly connected to the control panel (para 08, networked testing system that implements a cloud based infrastructure (e.g., central communications system) to enable communications between a control panel of a fire alarm system and a mobile computing device); and 
a fire alarm system control application on the mobile device, wherein the fire alarm control system application gains access to the control panel (para 54, The applications server 122  to access event data generated by control panel 102 and sent by facilities testing computer 104, para 58, technician 130 is able to access central operations system 118 with a remote workstation 128) and, therethrough, the plurality of fire alarm system devices and wherein the fire alarm control system application issues a command to a particular fire alarm system device of the plurality of fire alarm system devices to perform a particular test and the control panel relays the command to the particular fire alarm system device (para 86, color-coded yellow push pin indicates that the control panel has maintenance issues, para 110, technician generates an alarm condition command to the testing computer 104, which communicates command to control panel 102).
Even though Moffa  discloses fire alarm system devices to perform a particular test or maintenance function, in analogous art, Cree more specifically discloses fire alarm system devices to perform maintenance function (para 56, provides all of the functionality of the control panel user interface and allows technician to monitor and operate the control panel via the mobile computing device, para 40, control panel 102 generally includes a control panel interface 103, which provides a user interface that enables installers, fire fighters, maintenance workers, and/or technicians to interact and/or operate control panel 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of networked testing system that implements a cloud based infrastructure to enable communications between a control panel of a fire alarm system and a mobile computing device operated by an on-site technician disclosed by Moffa to use system for enabling testing and remote control of a fire control panel and generating audio during a walkthrough test of fire alarm system as taught by Cree to use control panel interface displayed on the mobile computing device, commands are generated and sent to the control panel updated control panel status information to the mobile computing device to monitors the fire detection devices [Cree, paragraph 009].
Regarding claim 2, Moffa discloses the fire alarm system of claim 1, wherein the system includes a database accessible via the fire alarm control system application wherein location and condition information about the plurality of fire alarm system devices is located, such that a search utility in the fire alarm control system application can search the database and identify the particular fire alarm system device from the other of the plurality of fire alarm system devices (para 54, The applications server  122 acts as repository and access event data generated by control panel 102 and sent by testing computer 104, para 47, authenticating testing computer, applications server  122 receives unique panel identifier, para 75, panel identifier is new, then the applications server  122 creates a new record for the control panel in the data storage system 124 in step 414).
Regarding claim 3, Moffa discloses the fire alarm system of claim 2, wherein the database includes zone information about a plurality of zones within the building each zone having multiple fire alarm system devices and into which each of the plurality of fire alarm system devices is a member of a zone of the plurality of zones and the fire alarm control system application search utility includes the ability to search the database and return results based on the zone information (para 48, fire alarm system and safety and security network are often divided into different zones. each floor in an office building may be a separate zone of system. These separate zones controlled with separate control panels and/or subpanels, para 82, event data presented chronologically, segregated by zones of fire alarm system).
Regarding claim 4, Moffa discloses the fire alarm system of claim 2, wherein the database includes loop information about a plurality of loops within the building each loop having multiple fire alarm system devices and into which each of the plurality of fire alarm system devices is a member of a loop of the plurality of loops and the fire alarm control system application search utility includes the ability to search the database and return results based on the loop information (para 46, fire detection and fire annunciation devices 109-1 to 109-n and control panel 102  connected to a safety and security wired and/or wireless network 111 of building 50, para 58,  securely connected to central operations network 126 using the public network 113, para 54, The applications server  122 acts as repository and access event data generated by control panel 102 and sent by testing computer 104).
Regarding claim 5, Moffa discloses the fire alarm system of claim 2, wherein the database includes group information about a plurality of groups within the building each group having multiple fire alarm system devices and into which each of the plurality of fire alarm system devices is a member of a group of the plurality of groups and the fire alarm control system application search utility includes the ability to search the database and return results based on the group information (para 54, The applications server  122 acts as repository and access event data generated by control panel 102 and sent by testing computer 104, para 103,  technician 108 activates fire detection and fire annunciation devices 109-1 to 109-n of the fire alarm system 100 and activated device sends an electronic signal to the control panel 102, para 40, technician is able to search for control panels by entering a partial serial number of the control panel).
Regarding claim 6, Moffa discloses the fire alarm system of claim 2, wherein the database includes service history information for each fire alarm system device and the fire alarm control system application search utility includes the ability to search the database and return results based on the service history information (para 19, system sends device history data along with event data to mobile device operated by technician, para 27, system sends an aggregate history of all devices of fire alarm system to mobile computing device in response to a report request).
Regarding claim 7, Moffa fails to discloses the fire alarm system of claim 2, wherein the database includes suggested maintenance timeframe information for each fire alarm system device and the fire alarm control system application search utility includes the ability to search the database and return results based on the suggested maintenance timeframe information.
In analogous art, Cree discloses the fire alarm system of claim 2, wherein the database includes suggested maintenance timeframe information for each fire alarm system device and the fire alarm control system application search utility includes the ability to search the database and return results based on the suggested maintenance timeframe information (para 40, control panel 102  provides a user interface that enables installers, fire fighters, maintenance workers, and/or technicians to interact and/or operate control panel 10, para 66, The simulated Zone indicators show status of different zones or groups of zones in the building 50 and indicators can be configured to convey other non-alarm statuses (e.g., devices needs maintenance or repair).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of networked testing system that implements a cloud based infrastructure to enable communications between a control panel of a fire alarm system and a mobile computing device operated by an on-site technician disclosed by Moffa to use mobile computing device stores different simulated interfaces for different models and manufacturers of control panels as taught by Cree to use control panel interface displayed on the mobile computing device to activate fault indicators  and status information is displayed in the simulated alphanumeric display, commands are generated and sent to the control panel updated control panel status information to the mobile computing device to monitors the fire detection devices [Cree, paragraph 063].
Regarding claim 8, Moffa discloses a method (Fig. 1A), comprising: 
wirelessly accessing, via a mobile device, a fire alarm system control panel fixedly positioned within a building for controlling a plurality of fire alarm system devices connected to the panel and positioned within the building (Fig. 1A, para 45-46, fire alarm system 100 is located within building 50, fire alarm system 100 includes a fire control panel 102 and fire detection and fire annunciation devices 109-1 to 109-n, para 08, networked testing system that implements a cloud based infrastructure (e.g., central communications system) to enable communications between a control panel of a fire alarm system and a mobile computing device); and 
using a fire alarm system control application on the mobile device to gain access to the control panel (para 54, The applications server 122  to access event data generated by control panel 102 and sent by facilities testing computer 104, para 58, technician 130 is able to access central operations system 118 with a remote workstation 128) and, 
therethrough, the plurality of fire alarm system devices and wherein the fire alarm control system application issues a command to a particular fire alarm system device of the plurality of fire alarm system devices to perform a particular test and the control panel relays the command to the particular fire alarm system device (para 86, color-coded yellow push pin indicates that the control panel has maintenance issues, para 110, technician generates an alarm condition command to the testing computer 104, which communicates command to control panel 102).
Even though Moffa  discloses fire alarm system devices to perform a particular test or maintenance function, in analogous art, Cree more specifically discloses fire alarm system devices to perform maintenance function (para 56, provides all of the functionality of the control panel user interface and allows technician to monitor and operate the control panel via the mobile computing device, para 40, control panel 102 generally includes a control panel interface 103, which provides a user interface that enables installers, fire fighters, maintenance workers, and/or technicians to interact and/or operate control panel 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of networked testing system that implements a cloud based infrastructure to enable communications between a control panel of a fire alarm system and a mobile computing device operated by an on-site technician disclosed by Moffa to use system for enabling testing and remote control of a fire control panel and generating audio during a walkthrough test of fire alarm system as taught by Cree to use control panel interface displayed on the mobile computing device, commands are generated and sent to the control panel updated control panel status information to the mobile computing device to monitors the fire detection devices [Cree, paragraph 009].
Regarding claim 9, Moffa discloses the method of claim 8, wherein the method further includes providing a physical identification signal from the particular fire alarm system device to indicate that the particular fire alarm system device has received the command (para 86, color-coded yellow push pin indicates that the control panel has maintenance issues, para 110, technician generates an alarm condition command to the testing computer 104, which communicates command to control panel 102)..
Regarding claim 10, Moffa discloses the method of claim 9, wherein the method further includes providing a physical identification signal from the particular fire alarm system device to indicate that the particular fire alarm system device has completed the commanded function the command and wherein the physical identification signals provided to indicate the command being received and the command being completed are different from each other (para 86, color-coded yellow push pin indicates that the control panel has maintenance issues, para 110, technician generates an alarm condition command to the testing computer 104, which communicates command to control panel 102, para 47, authenticating testing computer, applications server  122 receives unique panel identifier, para 75, panel identifier is new, then the applications server  122 creates a new record for the control panel in the data storage system 124 in step 414).
Regarding claim 11, Moffa discloses the method of claim 10, wherein the physical identification signals are to visually different signals (para 65, detection devices have built in audio or visual alarms, para 110, control panel 102 can activate audio and visual alarms/warnings of fire annunciation devices to warn building).
Regarding claim 12, Moffa discloses the method of claim 10, wherein the physical identification signals are to audibly different signals (para 110, control panel 102  able to activate audio and visual alarms/warnings of fire annunciation devices to warn building, para 07, control panel to an audio stream and sends the audio stream to the technician over the communications link).
Regarding claim 13, Moffa discloses the method of claim 8, wherein the method further includes providing a physical identification signal from the particular fire alarm system device to indicate that the particular fire alarm system device has completed the commanded function the command (para 110, technician generates an alarm condition command to the testing computer 104, which communicates command to control panel 102, para 47, authenticating testing computer, receives unique panel identifier, para 75, panel identifier is new, then the applications server  122 creates a new record for the control panel).
Regarding claim 14, Moffa discloses the method of claim 13, wherein the physical identification signal is emitted by a light located on the particular alarm system device (para 103, technician 108 activates fire detection and fire annunciation devices 109-1 to 109-n of fire alarm system 100 and activated device sends an electronic signal to control panel 102, para 40, technician is able to search for control panels by entering a partial serial number of control panel).
Regarding claim 15, Moffa discloses the method of claim 13, wherein the physical identification signal can provide at least two different signal types (para 86, push pins are color-coded to provide information about status of control panels,  green push pin indicates control panel,  yellow push pin indicates control panel has maintenance issues).
Regarding claim 16, Moffa discloses a fire alarm system (Fig. 1A), comprising: a system control panel fixedly positioned within a building for controlling a plurality of fire alarm system devices connected to the panel and positioned within the building (Fig. 1A, para 45-46, fire alarm system 100 is located within building 50, fire alarm system 100 includes a fire control panel 102 and fire detection and fire annunciation devices 109-1 to 109-n); 
a mobile device wirelessly connected to the control panel (para 08, networked testing system that implements a cloud based infrastructure (e.g., central communications system) to enable communications between a control panel of a fire alarm system and a mobile computing device); and 
a fire alarm system control application on the mobile device, wherein the fire alarm control system application gains access to the control panel (para 54, The applications server 122  to access event data generated by control panel 102 and sent by facilities testing computer 104, para 58, technician 130 is able to access central operations system 118 with a remote workstation 128)  and, therethrough, the plurality of fire alarm system devices and wherein the fire alarm control system application issues a command of the plurality of fire alarm system devices to enter into a walk test mode and the control panel relays the command to the particular fire alarm system device (Abstract, during a walkthrough test, the on-site technician activates fire detection or fire annunciation devices of the fire alarm system and the activated devices signal the control panel, para 86, color-coded yellow push pin indicates that the control panel has maintenance issues, para 110, technician generates an alarm condition command to the testing computer 104, which communicates command to control panel 102).
Even though Moffa  discloses ire alarm control system application issues a command to fire alarm system device, in analogous art, Cree more specifically discloses ire alarm control system application issues a command to a particular fire alarm system device (para 56, provides all of the functionality of the control panel user interface and allows technician to monitor and operate control panel via mobile computing device, para 40, control panel 102  includes a control panel interface 103, which provides user interface enables installers, fire fighters, maintenance workers, and/or technicians to interact or operate control panel 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of networked testing system that implements a cloud based infrastructure to enable communications between a control panel of a fire alarm system and a mobile computing device operated by an on-site technician disclosed by Moffa to use system for enabling testing and remote control of a fire control panel and generating audio during a walkthrough test of fire alarm system as taught by Cree to use control panel interface displayed on the mobile computing device, commands are generated and sent to the control panel updated control panel status information to the mobile computing device to monitors the fire detection devices [Cree, paragraph 009].
Regarding claim 17, Moffa discloses the method of claim 16, wherein the method further includes identifying a particular fire alarm system device that is in a specific condition or location and wherein the particular fire alarm system device is identified from the plurality of fire alarm system devices (para 103, technician 108 activates fire detection and fire annunciation devices 109-1 to 109-n of fire alarm system 100 and activated device sends an electronic signal to control panel 102, para 40, technician is able to search for control panels by entering a partial serial number of control panel), wherein the mobile application commands the particular fire alarm system device to show a physical identification signal by activating a visual indicator, viewable by a technician, on the particular fire alarm system device that differentiates the particular fire alarm system device from other of the plurality of fire alarm system devices (para 22, toolbars are provided to reduce the map viewable down to a local radius such as 1 mile or to expand the radius to 20 miles, para 009, on-site technician is able to viewable event data and verify that the fire detection or fire annunciation device is physically sound, unaltered working properly,  para 65, detection devices have built in audio or visual alarms, para 110, control panel 102 can activate audio and visual alarms/warnings of fire annunciation devices to warn building).
Regarding claim 18, Moffa discloses the method of claim 17, wherein identifying a particular fire alarm system device that is in a specific condition or location includes identifying multiple particular fire alarm system devices that are in the same specific condition or location and wherein the multiple particular fire alarm system devices are identified from a plurality of fire alarm system devices (para 47, authenticating testing computer, applications server  122 receives unique panel identifier, para 75, panel identifier is new, then applications server  122 creates a new record for the control panel in the data storage system 124 in step 414).
Regarding claim 19, Moffa discloses the method of claim 18, wherein commanding the particular fire alarm system device includes commanding at least one of the particular fire alarm system devices, via the mobile application to show a physical identification signal by activating a visual indicator (para 65, detection devices have built in audio or visual alarms, para 110, control panel 102 can activate audio and visual alarms/warnings of fire annunciation devices to warn building), viewable by a technician, on the commanded particular fire alarm system device that differentiates the particular fire alarm system device from other of the plurality of fire alarm system devices (para 86, color-coded yellow push pin indicates that the control panel has maintenance issues, para 110, technician generates an alarm condition command to the testing computer 104, which communicates command to control panel 102, para 47, authenticating testing computer, applications server  122 receives unique panel identifier, para 75, panel identifier is new, then the applications server  122 creates a new record for the control panel in the data storage system 124 in step 414).
Regarding claim 20, Moffa discloses the method of claim 18, wherein the specific condition or location includes one of: being on a same floor in a building, being in a same building, being on a same fire system network, being part of a group, being part of a same zone, being part of a same loop, being connected to a same system control panel, and having a same maintenance level (para 48, fire alarm system and safety and security network are often divided into different zones. each floor in an office building may be a separate zone of system. These separate zones controlled with separate control panels and/or subpanels, para 82, event data presented chronologically, segregated by zones of fire alarm system, para 40, control panel 102  provides a user interface that enables installers, fire fighters, maintenance workers, and/or technicians to interact and/or operate control panel 10, para 66, The simulated Zone indicators show status of different zones or groups of zones in the building 50 and indicators configured to convey other non-alarm statuses (e.g., devices needs maintenance or repair).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689